Citation Nr: 1010237	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  05-05 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for degenerative disc 
disease at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim for 
entitlement to service connection for a low back disability.

In June 2008 the Board remanded the claim to the RO for 
further development.  The development has been completed, and 
the case is before the Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran fell off a ladder and injured his back four 
years before enlistment; he complained of back pain 
intermittently during service, but reported no new back 
trauma or injuries.

3.  The Veteran injured his back in the workplace in July 
1987, March 1989, February 1990, and April 1994; since the 
April 1994 workplace back injury, he has received extensive 
medical treatment and numerous surgical interventions for a 
low back disability.

4.  The Veteran's assertion that his back pain and medical 
treatment since each workplace back injury represented a 
continuity of symptomatology of a low back disability 
aggravated by service is contradicted by medical and lay 
evidence contemporaneous in time to each of his workplace 
back injuries, lacks credibility, and is not persuasive.

5.  A low back disability was not shown to be caused or 
aggravated by events during military service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
a low back disability was received in May 2002.  Thereafter, 
he was notified of the general provisions of the VCAA in 
correspondence dated in June 2002 and July 2008, 
respectively.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in January 2010.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in July 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA and private treatment records, 
medical records from his attorney in a 1994 Workers' 
Compensation claim, and records from the Social Security 
Administration (SSA) have been obtained and associated with 
the claims file.  He has also been provided with a VA spine 
examination to assess the current nature and etiology of his 
low back disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).  For the showing of chronic disease 
in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

In July 2003 VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" - that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 
2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2009).

Factual Background and Analysis

Service treatment records contained an October 1966 
enlistment medical history report in which the Veteran 
reported recurrent back pain after falling off a ladder four 
years earlier.  The physician's summary noted that the 
Veteran was treated by a chiropractor in the past and that 
there were no apparent residuals.  A corresponding enlistment 
examination report showed normal spine and other 
musculoskeletal findings.  Additional service treatment 
records showed that he complained of lower back pain five 
times between February and April 1968, and a March 1968 X-ray 
film of the lumbar spine was negative.  He reported a low 
back ache again in February 1969.  In a September 1969 
separation medical history report, he again reported 
experiencing recurrent back pain, and the physician noted 
that the Veteran experienced occasional soreness in his back.  
A corresponding separation examination report noted normal 
spine and other musculoskeletal findings.  A November 1969 
orthopedic service treatment note indicated that the Veteran 
had experienced low back pain for 2 to 3 days.  He denied any 
history of trauma.  Reported physical examination findings 
included good range of motion, no spinal spasms, no sensory 
motor deficit, no radiation, no tenderness, and x-ray 
findings within normal limits.

Post-service private treatment records documented several on-
the-job back injuries.  Private treatment records from T. S. 
(also known as T. P.), D. C., dated from July 1987 to 
December 1994 showed that she provided chiropractic treatment 
following each injury.  In a report for the Workers' 
Compensation Board dated in July 1987, the Veteran reported 
that he was bending down to help remove dash panel wiring and 
pulled his back out.  The diagnosis was sprain/strain of the 
lumbosacral spine with subluxation of the right sacroiliac 
joint.  The report indicated that the Veteran was still 
working at a car dealership, was not disabled, and the injury 
would not result in permanent restriction.  Dr. T. S. also 
provided treatment following a March 1989 workplace back 
injury.  In the report to the Workers' Compensation Board, 
the Veteran described pushing a car into a building and 
hurting his back.  The diagnosis was lumbar sprain/strain and 
segmental dysfunction right lumbosacral joint associated with 
sciatic neuritis into upper thighs.  A CT (computed 
tomography) scan report of the lumbosacral spine dated in 
August 1989 diagnosed mild spinal stenosis from L3 through 
S1, but no frank herniated disc fragment.  In a February 1190 
report to the Workers' Compensation Board the Veteran 
reported pushing two cars when his lower back went out; and 
the diagnosis was the same as in March 1989.  The 1989 and 
1990 reports both indicated that the Veteran continued to 
work at Lake County Motors, was not disabled, and neither 
injury resulted in a permanent restriction.

In a May 1994 report to the Workers' Compensation Board also 
prepared by T. P. (formerly T. S.), D.C., the Veteran stated 
that in April 1994 upon removal of an automotive windshield, 
he twisted his body wrong and pain started in his lower back 
and right leg.  The diagnosis was lumbar intervertebral disc 
syndrome (displacement), lumbar segmental dysfunction, 
sciatic neuritis right leg, and discogenic lumbar 
spondylosis.  Dr. T. P. identified that the Veteran was not 
currently working at the automotive glass company, he was 
disabled, and opined that his current symptoms were causally 
related to the above injury.

Dr. T. P. referred the Veteran to R. L., M.D. for a private 
neurological evaluation in May 1994.  Dr. L noted the 
Veteran's past medical history included back injuries in 
1987, 1989 (during which Dr. R. L. treated him), and 1991.  
Following a neurological examination, the impression was 
myofascial lumbar sprain; history of chronic back pain and 
degenerative disc at L4, L5, and L5-S1 levels; and no 
evidence of any disc herniation or nerve root impingement.

Other private treatment records from several medical 
providers dated from July 1995 to April 2002 showed that the 
Veteran participated in physical therapy for his low back 
disability, received ongoing evaluation and treatment for 
chronic low back pain, had his first back surgery sometime in 
1996, had an epidural stimulator in late 1998/early 1999 and 
facet blocks in June 2000, and was prevented from gainful 
employment using his back or extremities for work purposes.

The Veteran's claim for service connection for a back 
disability was received in May 2002.  On his application, he 
identified that he was receiving disability benefits from the 
Office of Workers' Compensation following his April 1994 
claim for a back disability.  He also indicated that his back 
disability began in February 1967.

The Veteran's claim for a low back disability was denied in a 
December 2002 rating decision, which noted a pre-service back 
injury and post-service work injuries in 1987 and 1994.  The 
decision explained that the claim was denied because there 
was no relationship between his current back problems and his 
military service.  

In April 2003 the Veteran disagreed with the denial and 
suggested that his back disability was aggravated by military 
service.  He asserted that a VA doctor made a statement that 
his back disability could have been aggravated by military 
service.  He submitted a VA Community Based Outpatient Clinic 
(CBOC) treatment record from the same day in support of his 
claim.  The treatment note indicated that the Veteran was 
there because he wanted the physician to review his medical 
records and service treatment records.  He explained that he 
was denied entitlement to service connection for a back 
disability, he did have pain before service, but it 
"definitely got aggravated."  He mentioned that one time he 
was in a combat, and there was a bomb explosion while he was 
riding in a helicopter.  He stated that he had to take a 
jump, and it aggravated the pain and led to needing surgery.  
He wanted a doctor's statement about his claimed aggravation.  
The physician examined the Veteran, including for several 
unrelated medical problems, and the assessment included low 
back pain and subsequent disability.  The physician explained 
that it will be up to the VA to decide about service 
connection, but he would mention the discussion in his 
medical note.

A May 2003 rating decision confirmed and continued the 
previous denial for a low back disability, noting that the 
April 2003 VA physician did not state that the Veteran's back 
disability was aggravated by service, and that no other 
medical evidence of record showed that his back disability 
had been aggravated by service.

In correspondence received in December 2003 the Veteran 
asserted that post-service treatment for back problems after 
service showed continuity of treatment for the same 
"injuries [he] sustained in service."  In a written brief 
presentation dated in May 2008, the Veteran's previous 
service representative asserted that service treatment 
records verified the Veteran's April 2003 report of jumping 
from a helicopter and aggravation of his back pain.  He also 
asserted that the Veteran should be presumed to be in sound 
condition at his1966 entrance examination because there was 
no relevant defect found on his entrance examination, and he 
was cleared for service.

The Board remanded the claim in June 2008 in part to obtain 
additional treatment records identified by the Veteran, any 
additional information related to Workers' Compensation 
claims or related lawsuits he may have filed, any SSA 
disability records, and to provide the Veteran with a VA 
spine examination and opinion.

In a VA spine examination report dated in August 2008, the 
Veteran stated that he was unemployed and on medical 
disability.  He described the onset of his back pain from age 
17 or 18, while still in high school, and stated that the 
pain was aggravated during his deployment in Vietnam.  He 
added that "with the passage of time his back [pain] 
increased with radiation and numbness in both lower 
extremities.  Pain increased to such an extent that after 
multiple failed conservative therapies, he underwent ten 
spinal surgeries between 1995 and 2008."  He denied any 
history of injury or trauma to the back.  Following a 
physical and radiological examination, the diagnosis was 
status post multiple spinal surgeries with T12 to L3 and L4-5 
lumbar fusion.  The physician opined that it was possible 
that the Veteran's back disability was aggravated due to the 
rigid military duty.  His report indicated that he reviewed 
the claims folder.  The Veteran did not mention, nor did the 
physician note, any of the post-service on-the-job back 
injuries.

VA CBOC treatment records dated from February 2001 to July 
2003 were received in October 2008 and reflected ongoing 
complaints and treatment for the Veteran's low back pain.  A 
treatment note dated in February 2001 indicated that the 
Veteran had a history of work-related injury status post 
lumbosacral facet arthropathy and was status post lumbar 
decompressive laminectomy done in 1995 or 1996.  With the 
exception of the April 2003 treatment record that the Veteran 
submitted with his notice of disagreement, these records 
contained no reference to any pre-service or in-service back 
problems.

Private treatment records from P. L., M.D., dated from 
November 2006 to July 2007 were received in October 2008 and 
showed medical treatment for ongoing right leg and right foot 
pain.  A November 2006 note indicated that the Veteran was 
doing well in terms of his back pain.

Between June and September 2009 the RO received private 
treatment records dated from June 1989 to September 2008 from 
numerous medical providers including Hamot Medical Center; 
St. Joseph Hospital; Jamestown Radiologists; Jamestown Open 
MRI & CT; K. E., P.T.; B. D., M.D.; T. R., M.D.; WCA Health 
Care System; Millard Fillmore Hospital; Mercy Hospital; 
Roswell Park Cancer Institute; T. P., M.D.; and R. W., M.D.  
Negative responses were received from Proscan Imaging and 
Sisters of Charity Hospital, indicating that they had no 
record of treating the Veteran.  Also received in June 2009 
were medical records provided by a law firm that represented 
the Veteran in his April 1994 claim for Workers' Compensation 
disability benefits.

These records consistently referred to the Veteran's 1987, 
1989, and April 1994 workplace back injuries, but focused on 
the April 1994 injury for which he sought Workers' 
Compensation benefits.  Collectively, the private medical 
records received between June and September 2009 showed 
ongoing medical treatment and surgical interventions for a 
low back disability, but did not contain a single reference 
the Veteran's pre-service back injury from falling off a 
ladder, or any complaints of back pain or injuries in 
service.  In a private examination report from Garger 
Associates dated in January 1997, the Veteran explicitly 
denied having any back problems prior to the injury he 
sustained in 1987, which resulted in pain of a nagging 
nature.  He indicated he was treated by Dr. T. P. and did not 
miss a day's work.  The report described another injury in 
1991, but again the pain was a localized in the lower back 
and responded to Dr. T. P.'s chiropractic treatment, and the 
Veteran did not miss any work due to the injury.  The report 
then described the April 1994 workplace injury, resulting 
pain and failed treatments, and inability to work since the 
injury.

The RO received SSA records in September 2009.  They included 
the Veteran's September 1994 application for disability 
benefits in which he indicated that his back first bothered 
him in April 1994 (on the date of the back injury).  The 
associated medical records were primarily duplicative of 
those already of record, showing treatment for a low back 
disability since an April 1994 workplace injury.

In a deferred rating decision dated in November 2009, the RO 
indicated that the August 2008 VA examiner did not provide an 
actual opinion as to whether the Veteran's pre-existing low 
back disorder was aggravated by service, and his statement 
that it was "possible that his back condition got aggravated 
due to the rigid military duty" was not supported by any 
medical rationale.  Accordingly, the claims folder was 
returned to the examiner.  In an addendum dated in December 
2009, the VA examiner indicated that he reviewed the claims 
folder and opined that he could not resolve the issue without 
resorting to mere speculation.  Again, he did not cite any 
specific service treatment records, statements from the 
Veteran regarding his claim, or any of the records pertaining 
to his workplace injuries.

The Veteran and his representative were provided with a 
supplemental statement of the case (SSOC) in January 2010.  
The Veteran returned the SSOC Notice Response in January 
2010, indicating that he had no other information or evidence 
to submit.

As an initial matter, the Board finds that the Veteran's back 
was not in "sound" condition at the time of his enlistment.  
His statement at enlistment in 1966 that he fell off a ladder 
and injured his back four years earlier and was treated by a 
chiropractor is clear and unmistakable evidence of a prior 
injury.  In addition, there is no competent medical evidence 
that the underlying condition, as contrasted with symptoms, 
worsened during service.  See Hunt, 1 Vet. App. at 297.  

Instead, service treatment records showed that at enlistment 
there were no apparent residuals of his previous back injury, 
he complained of pain between February and April 1968 and 
again in February 1969.  An orthopedic evaluation in November 
1969 was negative for radiation, spasm, tenderness, sensory 
motor deficits; he had good range of motion; and an x-ray 
study was within normal limits.  He never reported any new 
injuries or back trauma during any of his medical visits 
during service.  In conclusion, the Board finds that these 
intermittent or temporary flare-ups of back pain during 
service of his pre-existing injury do not constitute 
aggravation.  He reported pain at enlistment, the same 
symptom intermittently during service, and the same symptom 
at separation with no objective evidence of any worsening of 
his pre-service injury, to include any diagnosed back 
disorder.

The Board notes that the first medical evidence of any post-
service back problems was in July 1987, more than 17 years 
after separation from service, when he experienced his first 
workplace back injury.  The passage of many years between 
service discharge and medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board also notes that only the May 1994 report completed 
by T. P., D.C., for the Workers' Compensation Board and the 
August 2008 VA examination report contain opinions regarding 
the etiology of the Veteran's current low back disability.  
The Board finds that the May 1994 opinion is persuasive 
because it is supported by contemporaneous medical records, 
contemporaneous statements from the Veteran, and 
contemporaneous claims for disability benefits (from Workers' 
Compensation and SSA) that all attributed his current 
complaints and back disability to an April 1994 workplace 
injury.  Notably, although the Veteran sustained other 
workplace back injuries in 1987, 1989, and 1990, he received 
minimal treatment for these, lost no time from work from any 
of these, and provided no evidence of any complaints or 
treatment for back problems prior to any of these injuries.  
Therefore, the Board concludes that the May 1994 medical 
opinion is competent and persuasive evidence that the 
Veteran's current low back disability is related to his April 
1994 workplace back injury.

In comparison, the August 2008 opinion and December 2009 
addendum from the VA examiner holds no probative value.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding 
that it is the factually accurate, fully articulated, sound 
reasoning for the conclusion that contributes to the 
probative value to a medical opinion).  During the 
examination, the Veteran failed to mention any of his four 
post-service workplace back injuries, and although the 
examiner indicated that he reviewed the claims folder, he 
failed to discuss any of the injuries or account for the time 
between discharge from service and the first complaint of any 
back problem in July 1987 (more than 17 years).  

Then, the examiner opined that it was possible that the 
current back disability was aggravated by service due to the 
rigid military duty.  However, he failed to specify any 
particular service treatment records or statements from the 
Veteran related to his military duties and their effects on 
his claimed disability.  Unfortunately, medical opinions 
expressed in speculative language do not provide the degree 
of certainty required for medical nexus evidence.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993)).  Because this medical 
opinion was based on an incomplete factual background and was 
unsupported by an adequate medical rationale, the opinion 
holds no probative value.  

Similarly, the December 2009 addendum was requested after 
additional private treatment records from multiple medical 
providers, a law firm, and the Social Security Administration 
were obtained.  Again, these records contained no complaints, 
findings, or reference to any back problems prior to the 
Veteran's first on-the-job back injury in July 1987, or any 
reference to any pre-service back injury or in-service 
complaints of back pain.  After purportedly reviewing the 
entire claims folder, the examiner, in one sentence, stated 
that he could not resolve whether the Veteran's pre-existing 
back injury was related to service.

The Board has considered whether a remand for a new VA spine 
examination and opinion is warranted because the VA examiner 
first provided a speculative opinion and later refused to use 
his medical judgment to render any opinion, despite three 
volumes of medical evidence contained in the claims folder by 
December 2009.  The Board's concern is based on the Veteran 
and his representative's assertions that his post-service 
back problems reflected a continuity of symptomatology of a 
pre-service back injury aggravated by service.  In this 
regard, the Board finds that the Veteran is competent to 
describe pain or observable symptoms related to his claimed 
low back disability disability.  See 38 C.F.R. § 3.159(a)(2) 
(2009) (defining "competent lay evidence").  

Upon careful review of the evidence of record, however, the 
Board finds that competent medical and lay evidence 
contemporaneous in time to the Veteran's 1994 workplace back 
injury impeaches the Veteran's claim that his current back 
disability reflects a continued back disability that was 
aggravated by service.  First, although he reported in April 
2003 that he aggravated a pre-service back injury after 
jumping from a helicopter during combat in Vietnam, there is 
no indication that he engaged in combat, and his service 
treatment records contained no reports of back injury or 
trauma.  Second, the statement in April 2003 that a jump from 
a helicopter in service aggravated his back pain and led to 
his needing surgery at least 17 years later in 1996 is not 
credible because it fails to take into account the serious 
workplace injury documented in April 1994, two years before 
his first surgery.  Third, in his September 1994 SSA 
application he identified the onset of his back disability 
occurring in April 1994, the date of the disabling workplace 
back injury.  Fourth, in a January 1997 private medical 
examination performed in conjunction with his 1994 Workers' 
Compensation claim, he denied any back problems prior to the 
first workplace back injury in 1987.  Finally, in all of the 
private and VA treatment records received since the April 
1994 injury, he never identified having disabling back 
problems before service, during service, or prior to his 
work-related injuries between 1987 and 1994, with the 
exception of his April 2003 request from a VA physician to 
review his records and provide a medical statement regarding 
his claimed aggravation.  

Therefore, the Board finds that the evidence of record 
overwhelmingly contradicts the Veteran's claim that a pre-
service back injury was aggravated by service or that the 
extensive medical treatment and surgical interventions 
following the 1987, 1989, 1990, and 1994 workplace back 
injuries represented a continuity of symptomatology of any 
in-service back disability.  On the contrary, the records 
themselves reflect a continuity of symptomatology from April 
1994, that the treatment for the Veteran's current low back 
disability was related to the 1994 workplace back injury, and 
that his current disability was unrelated to his military 
service.  They demonstrate no continuity of symptomatology 
from service to support the claim.  38 C.F.R. § 3.303(b) 
(2009).  For these reasons, the Board finds the Veteran's 
statements about continuity of symptomatology of a low back 
disability since service are not credible and that an 
additional VA examination and opinion is not warranted.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  
In the present case, competent medical evidence of a nexus 
between a 1994 workplace back injury and the current low back 
disability has been provided, but there is no competent 
medical evidence of a nexus between any in-service event or 
injury and the current low back disorder to support the claim 
that a pre-service back injury was aggravated by military 
service, and the Veteran's assertion that his documented 
symptoms of back pain since 1987 represented a continuity of 
the same in-service symptoms is not credible.  Therefore, the 
Veteran's claim for service connection for a low back 
disability must be denied.

For all the foregoing reasons, the claim for service 
connection for a low back disability must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).
ORDER

Entitlement to service connection for degenerative disc 
disease at L4-5 and L5-S1 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


